Citation Nr: 0632112	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  95-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) effectuated a 
February 2001 Board decision by granting service connection 
for PTSD and assigning a 30 percent rating.  The veteran 
perfected an appeal of the assigned rating.


FINDING OF FACT

The occupational and social impairment due to PTSD results in 
no more than occasional decrease in work efficiency and 
intermittent periods of the inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Evaluation of PTSD

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2001.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment.  A 70 percent 
disability rating is provided if the mental disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  A 50 percent 
disability rating applies if the mental disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity, and a 30 percent rating applies 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In multiple statements and hearing testimony the veteran 
asserted that the manifestations of PTSD have resulted in 
total social and occupational impairment.  As an alternative, 
he contends that he is entitled to a 70 percent schedular 
rating and the award of a total rating based on individual 
unemployability pursuant to 38 C.F.R. § 4.16.  He stated that 
he has had difficulty maintaining employment since his 
separation from service, in that he had over 30 jobs when not 
incarcerated, and that he had been virtually unemployed since 
he was released from prison in June 1998.  He attributes all 
of his psychological and behavioral problems to PTSD, in that 
he is unable to get along with anyone and has no social 
contacts..  For the reasons shown below the Board finds that 
the manifestations of PTSD are no more than 30 percent 
disabling.

His service medical records show that he was hospitalized in 
October 1975 (age 21) for detoxification from chronic alcohol 
addiction, with a nine-year history of alcohol abuse.  He had 
been drinking heavily since May 1975 when his girlfriend got 
married; he denied having any major problems with military 
life.  Although his mood was slightly depressed and he 
appeared somewhat nervous, there was no finding of any 
psychiatric impairment other than chronic alcohol abuse.  He 
was an airborne radio operator and expressed dissatisfaction 
with his air crew being reassigned to Japan in January 1975, 
with him being left behind and given desk duties.

He was given a discharge under conditions other than 
honorable in June 1977 in order to avoid trial by court 
martial.  The court martial was based on six separate charges 
involving showing disrespect to a superior officer, failure 
to follow a lawful order, resisting lawful apprehension by 
military police, physical assault on a civilian and three 
assaults against military policemen, threatening to kill the 
woman he had assaulted to prevent her from testifying against 
him, being drunk and disorderly on base, being absent without 
leave, and possessing a dangerous weapon.  These events 
occurred in September 1976 through March 1977.  At the time 
the charges were brought in March 1977 he was being held in a 
civilian jail on charges of assault with intent to kill.  He 
was apparently convicted of that offense and sentenced to 
state prison.  

An August 1982 medical report indicates that he was then 
unable to work due to depression and alcoholism.  He claimed 
entitlement to VA benefits in August 1982 for alcoholism, and 
reported having been treated for alcoholism since 1978.  A 
September 1982 treatment record indicates that he suffered 
from anxiety and alcoholism, with no reference to any 
military stressors.

In statements beginning in October 1982 he provided detailed 
information regarding two incidents that occurred in January 
and February 1974.  These incidents involved errors made 
while refueling aircraft that he asserted could have resulted 
in crashes.  He made no reference to any actual crashes that 
he witnessed or even heard about, or any events that occurred 
after February 1974.  He stated that he began drinking at 
that time in order to calm his nerves because he was afraid 
of flying, but that he was unable to get reassigned to 
another job.  He denied having a drinking problem prior to 
entering service.  

The statements he made beginning in October 1982 are in 
direct conflict with the contemporaneous records that show he 
began abusing alcohol long before entering service, that he 
had no complaints about military service even after the 
purported events in January and February 1974, and that he 
had been reassigned to desk duty and was dissatisfied with 
having been removed from an air crew.  The veteran's attempts 
to recharacterize his military service as the cause of his 
psychological problems for the purpose of obtaining VA 
benefits is evidence of his lack of credibility in describing 
the severity of his current symptoms.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 
(Fed. Cir. 1996)(table) ("The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.").

He initially claimed entitlement to service connection for 
PTSD in May 1992, and again described the refueling incidents 
that occurred in early 1974 as the cause of his "character 
defects," nightmares, depression, alcohol abuse, paranoid 
personality, anxiety, and stress, all of which he attributed 
to PTSD.  He did not refer to any other in-service stressors.  
He submitted one page of an undated psychological report 
reflecting diagnoses of alcohol abuse, PTSD, and a paranoid 
personality.  The report does not indicate the basis for the 
diagnosis of PTSD, or document any clinical findings.  The RO 
denied service connection for PTSD in June 1992 and again in 
June 1995 due to the lack of a verified stressor.

He again claimed entitlement to service connection for PTSD 
in January 1997.  With that claim he submitted a March 1997 
report from his psychiatrist with the Virginia Department of 
Corrections indicating that, although he was then 
incarcerated and not working, he would have difficulty 
maintaining employment on a consistent and productive basis 
due to nightmares, insomnia, generalized anxiety, and chronic 
dysphoria.  Difficulty maintaining employment does not, 
however, support a higher rating: the 30 percent rating that 
has been assigned effective in January 1997 contemplates an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

In a subsequent March 1997 report the psychiatrist stated 
that the veteran was very clear in describing the onset of 
his psychiatric symptoms following the refueling incidents in 
January and February 1974.  Neither the veteran or the 
psychiatrist referred to any in-service events other than the 
refueling incidents.

Treatment records from the Virginia Department of Corrections 
show that in December 1996 the staff psychologist described 
the severity of his psychiatric impairment as minimal.  A 
"minimal" impairment would warrant no more than a 
10 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

In November 1997 he requested and received from the Mental 
Health Team a copy of the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) regarding PTSD.  
In December 1997 he stated "[f]rom documents  provided by 
the VA, Marine Corps, and Navy Department I am able to 
reconstruct the events I encountered as well as provide a 
more in depth perspective of the effects upon me, mentally."  
After receiving the records from VA and the service 
department he reported having "recalled" witnessing a plane 
crash, and that he was modifying his VA claim to incorporate 
the additional stressor.  

In December 1997 the veteran asked his psychiatrist to 
provide a report that showed all three events (the two 
refueling incidents and the plane crash) as causing his PTSD.  
That request resulted in a January 1998 report from the 
psychiatrist showing that the veteran's symptoms of PTSD 
consisted of nightmares, hypervigilance, anxiety, and chronic 
depression.  The psychiatrist stated that for the previous 
year and a half (since he started treating him) the veteran 
had described a particular event as the cause of his PTSD 
(the refueling incidents in 1974).  He also stated that more 
recently the veteran had described two additional stressors; 
the psychiatrist did not, however, describe those stressors.  
He further stated that he had no means of corroborating the 
occurrence of the stressors, but that the veteran's 
impairment could be the result of cumulative stressors.  He 
made note of the fact that the veteran was relying on 
historical evidence of the events.

It is apparent based on the statements of the veteran and his 
psychiatrist that his knowledge of the additional stressor 
was derived from his review of the service department 
records.  Prior to receipt of those records he limited his 
claimed "traumatic" events to the refueling incidents in 
January and February 1974.  His inclusion of a stressor that 
was corroborated was an apparent attempt to overcome the 
basis for the prior denials of service connection for PTSD, 
that being the absence of a verified stressor.  His 
manipulation of the facts of his case in order to obtain 
benefits is also evidence that refutes his credibility 
regarding the current severity of his disability.  Caluza, 7 
Vet. App. at 511.

The veteran presented the records he received from the 
service department, which consist of his unit's history for 
1974 and 1975.  Those records show that the unit participated 
in refueling operations in January-March 1974, but do not 
show that any accidents or near mid-air collisions (as the 
veteran characterized the refueling incidents) occurred 
during the refueling operations.  There were 16 incident 
reports filed, but the details of the reports are not shown.  
The records also indicate that in August 1974 an aircraft 
crashed in Kaneohe Bay, and that in September 1974 a 
helicopter crashed on the island of Hawaii.  The veteran also 
presented an excerpt from a book written about the evacuation 
of Vietnam in 1975 that refers to the crash of a C-5A cargo 
plane that was evacuating orphans from Saigon ("Operation 
Baby Lift") that resulted in the deaths of almost have the 
occupants of the plane.

He submitted a report to his psychiatrist in April 1998 
indicating that he had "recalled more incidents" that 
occurred in service.  In addition to the previously reported 
refueling incidents, he claimed as stressors the following 
events:  the crash of an F-14 Phantom, which he did not 
witness but which he heard about from a third party; a 
helicopter crash that occurred prior to his arrival at the 
base in Hawaii; seeing the crash of an OV-10; his unit 
experiencing two helicopter accidents; the crash of an F-14 
in Kaneohe Bay, which he described as being out his window 
but not having witnessed; a helicopter crash in another 
squadron, which he did not report having witnessed; the 
deaths of the Vietnamese orphans in the plane crash in 1975, 
which he did not witness because he was not in Vietnam; and 
the deaths of two pilots of a Harrier aircraft in South 
Carolina, which he did not report having witnessed.  The 
veteran's inclusion of the additional "stressors" based on 
their documentation in service department records and the 
book excerpt represents manipulation of the facts to 
establish a verified stressor, and refutes his credibility.  
Caluza, 7 Vet. App. at 511.

In March 1998 the veteran's therapist described the severity 
of his psychiatric impairment as mild.  A "mild" impairment 
warrants no more than a 10 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The veteran was paroled from prison in June 1998, and 
admitted to the VA medical center (MC) in July 1998.  At that 
time he was living at a homeless shelter, and had been told 
he would have to find employment or leave.  He reported 
feeling depressed, but that he was getting 7-9 hours of sleep 
a night and waking refreshed.  He also reported that he 
feared being unable to work due to PTSD.  He stated that he 
had attempted suicide 10 times in the past, all of which 
apparently occurred prior to 1987.  

On discharge his psychiatrist entered a global assessment of 
functioning (GAF) score of 35, which represents some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV, 
page 32.  That degree of impairment was, however, due to 
major depression, not PTSD, in that he was discharged after 
six days of treatment with diagnoses of major depression and 
only a history of PTSD.  Service connection has not been 
established for major depression.  Although subsequent 
medical evidence indicates that the dysthymia the veteran 
experiences is due to PTSD, the evidence does not indicate 
that major depression, a distinct psychiatric diagnosis, is 
secondary to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9434.  Disability that is due to a nonservice-connected 
disorder cannot be considered in determining the rating for 
PTSD.  See 38 C.F.R. § 4.14.

Following the hospitalization in July 1998, the veteran did 
not seek any psychiatric treatment until June 1999.  He then 
reported having been depressed for the previous two months 
due to financial problems.  He also reported having been 
given the diagnosis of PTSD by two different psychiatrists 
(in 1987 and again in 1995), which he wanted to pursue with 
VA.  He reported having had 25 jobs in ten years prior to 
being incarcerated, and having worked in manual labor after 
his release from prison until he injured his back in December 
1998.  He continued to have back problems resulting from 
injuries in 1985 and 1998.

On examination he was alert and oriented and adequately 
groomed.  His mood was moderately dysthymic with congruent 
affect.  His speech was logical, coherent, and goal directed.  
There was no evidence of hallucinations or delusions, but his 
insight appeared to be limited and his judgment was poor.  
The psychologist found that the veteran was very focused on 
his psychological problems, especially PTSD.  The veteran 
asserted that although his current depression was due to 
financial problems, his actual problems began during service 
as a result of the refueling mishaps that caused his PTSD.  
Diagnostic testing was indicative of severe anxiety and 
depression and possible PTSD.  The psychologist entered a 
primary diagnosis of major depression, as well as alcohol 
dependence, to rule out PTSD, and a cluster B personality 
disorder.  The veteran was referred to the Vet Center for 
treatment, but there is no indication that he complied.

He underwent a VA psychiatric examination in August 1999 in 
conjunction with his claim for nonservice-connected pension 
benefits.  He then reported that he had been unemployed since 
December 1998 because he had hurt his back and was unable to 
work.  He also reported having been incarcerated for 12 1/2 
years, and having had 24 jobs over a 10-year period.  He 
stated that he had so many jobs because he would feel 
paranoid, start drinking, and either quit or get fired.  The 
examiner referenced the July 1998 medical records as 
reflecting diagnoses of major depressive disorder, recurrent, 
moderate; alcohol dependence; and cluster B personality 
traits.  

The veteran reported feeling anxious all the time, and 
depressed at least once a week that would last from hours to 
a couple of weeks.  He had crying spells when depressed, but 
denied any current suicidal thoughts.  He again reported 10 
suicide attempts, the last having occurred in 1985.  His 
energy was low due to lack of sleep, but he participated in 
multiple activities, including swimming, playing the guitar, 
and woodworking.  He slept three hours a night and was 
irritable.  He denied homicidal ideation or any acts of 
violence since 1987; hallucinations; and delusions.  He 
denied any alcohol intake for the previous 12 1/2 years, when 
he was in prison.  He was generally distrustful of others.  
He had a few friends, but generally preferred being alone.  
He did not make any reference to nightmares, flashbacks, 
intrusive thoughts, or an increased startle response, which 
he subsequently reported as PTSD symptoms.

On objective examination his grooming and hygiene were good; 
he was alert and oriented; his behavior was appropriate, 
cooperative, and responsive; his mood was anxious; he 
appeared tense and restless; his speech was spontaneous, 
clear, relevant, and logical; and his affect was appropriate 
and normal in range.  No abnormalities of perception, 
thinking, or thought content were found.  His insight was 
fair; his memory, fund of information, abstract thinking, and 
judgment were intact; and his concentration was good.  That 
examination resulted in diagnoses of major depressive 
disorder, recurrent; alcohol dependence; and cluster B 
personality traits, but not PTSD.

When seen in the Mental Health Clinic in September 1999 he 
reported that following his release from the hospital in July 
1998 he had worked odd jobs until December 1998.  He then 
injured his back and was unable to work.  He had stopped 
taking the medication prescribed in June 1999 because it made 
him feel nervous, and started taking medication prescribed 
for his girlfriend.  That medication allowed him to sleep, 
with decreased nightmares.  He stated that his mood was much 
improved, without suicidal or homicidal ideation.  His 
nightmares and daytime anxiety had improved with the change 
in medication.  In terms of employment he was assisting his 
girlfriend with a paper route.

On examination he was reasonably dressed and clean.  He sat 
calmly through the interview with good eye contact, normal 
psychomotor activity, and normal impulse control.  His speech 
was normal, his mood was "okay," and his affect was 
euthymic, full range, and appropriate.  His thoughts were 
logical, linear, and goal directed, without delusions.  His 
judgment was intact, his insight fair, and he was fully 
oriented.  The evaluation resulted in diagnoses of PTSD; 
history of major depression, improved; adjustment disorder 
with depressed mood, improved; history of alcohol dependence, 
in remission; and probable cluster B personality traits.  In 
terms of the PTSD, the psychiatrist found that the veteran 
continued to experience insomnia and daytime anxiety, 
although his other PTSD symptoms were much improved with 
medication.  The psychiatrist also found that although the 
depression was related to an adjustment reaction and PTSD, it 
was also much improved.

According to the VA treatment records he reported an increase 
in PTSD symptoms in January 2000, with poor sleep, an 
increase in nightmares, dysphoria, irritability, social 
withdrawal, hypervigilance, and daytime anxiety.  He was 
working with his girlfriend and making night-time deliveries, 
and could not regulate his sleep cycle and medication.  He 
reported a deterioration in his relationship with his 
girlfriend, which he attributed to PTSD.  On examination his 
mood was a bit more dysphoric and irritable than previously, 
but his affect was full range and appropriate.  No other 
abnormalities were noted.  The psychiatrist described these 
symptoms as an exacerbation of PTSD.  

The RO provided the veteran a VA psychiatric examination in 
May 2001.  That examination included review of his claims 
file and his VA treatment records.  He stated that he had 
been unemployed since December 1998 due to his back 
condition.  He had been divorced twice, but had been living 
with another woman for two and a half years.  He described 
his anger and severe mood swings as problems in this 
relationship.  He had a daughter, but had no contact with 
her.  He denied having any close friends and spent most of 
his time at home watching television, working around the 
house, and repairing vehicles.  He no longer played the 
guitar or socialized with friends because he did not want to 
be around people.  He had had no episodes of violence since 
1998, or suicide attempts since 1985.  

On mental status examination there was no impairment of 
thought processes, communication, or memory; no delusions or 
hallucinations; no suicidal or homicidal ideation; and no 
inappropriate behavior.  He was able to maintain his personal 
hygiene and the activities of daily living.  He was oriented 
to person, place, and time; he did not report any ritualistic 
behavior; and no speech abnormalities were found.  He did not 
report any panic attacks; he was depressed because he was 
unable to work and maintain good personal relationships; and 
he was always anxious.  There was no impaired impulse 
control, but he did suffer from insomnia.  He was chronically 
tired and unmotivated.

The manifestations of PTSD included intrusive, distressing 
thoughts; avoidance of things that reminded him of his 
stressor; exaggerated startle response to unexpected loud 
noises; sleep difficulties due to nightmares several times a 
week; hypervigilance; excessive irritability; and 
considerable social avoidance.  The examiner found that the 
veteran had PTSD and a major depressive disorder, and that 
although the major depressive disorder was not related to the 
PTSD, it was not possible to distinguish the degree of 
disability due to the separate psychiatric diagnoses.  

Although not reflected in the examination report, according 
to the VA treatment records the examiner entered a GAF score 
of 51, which represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing DSM-IV.  According to the examination report, 
however, that assessment was based primarily on the veteran's 
lack of social functioning, in terms of family role 
functioning, interpersonal relationships, and limited 
recreational pursuits.  The extent of social impairment is to 
be considered in determining the appropriate rating, but the 
rating cannot be based on social impairment alone.  38 C.F.R. 
§ 4.126(b).  The examiner also found that the veteran had 
been unemployed since December 1998 due to a back disorder, 
not his psychiatric disorder.  

The veteran submitted a lay statement indicating that he had 
difficulty concentrating, did not maintain his personal 
hygiene, had memory problems, did not socialize with anyone 
except his girlfriend, did not trust others, and was unable 
to support himself due to PTSD.  His girlfriend stated that 
he had difficulty sleeping, had episodes of being unable to 
remember how he got where he was, had mood swings, was 
constantly depressed, became angry and violent over little 
things, would not socialize, neglected his personal hygiene, 
and could not prepare his own meals.

During an August 2003 hearing the veteran testified that he 
was unable to sleep or control his irritability without 
medication, but that the medication caused him to be drowsy.  
When not on medication he had struck his girlfriend and 
mistreated his dog.  He did not socialize, and spent his days 
watching television and working around his property.  He 
stated that he was unable to hold a job after getting out of 
service because he did not trust people and became paranoid, 
insecure, and angry.  

As lay persons the veteran and his friends are competent to 
provide evidence of observable symptoms and behaviors.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  They are not 
competent, however, to provide evidence of the etiology of 
his psychiatric symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In addition to service-connected PTSD, the 
medical evidence shows that the veteran suffers from major 
depression and cluster B personality traits, neither of which 
are shown to be related to PTSD.  For these reasons the lay 
statements are not probative of the severity of the PTSD 
symptoms.

According to the VA treatment records there is no further 
reference to a psychiatric impairment until April 2003, when 
the veteran's psychiatrist apparently entered a GAF score of 
45.  The available records do not, however, include any 
clinical findings or documented symptoms showing how the 
psychiatrist arrived at that GAF score; the notation was 
referenced in the report of a February 2004 physical 
evaluation.  At the time of the February 2004 evaluation the 
veteran's physician entered a GAF score of 75, which he later 
reported to be a typographical error and that it should have 
been a GAF score of 45.  The physician in February 2004 also 
did not describe any psychiatric symptoms or evidence of 
social and occupational functioning in assigning that GAF 
score, in that he was providing medical and not psychiatric 
treatment.  Because the GAF score of 45 is not supported by 
any clinical findings and the basis for the assessment cannot 
be determined, it is of low probative value in determining 
the severity of PTSD.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for his/her opinion affects the weight and 
credibility of the evidence).

The veteran was not again evaluated in terms of his 
psychiatric impairment until July 2004, at which time he 
reported not having received proper amounts of his 
medication.  As a result he reported significant difficulty 
with insomnia and nightmares, increased irritability, and 
paranoid ideation.  He also reported a decrease in 
concentration and motivation, poor memory, and daytime 
anxiety.  His relationship with his girlfriend had 
deteriorated.  He presented a copy of the letter informing 
him of denial of a rating in excess of 30 percent for PTSD, 
and asked his psychiatrist to prepare a letter in support of 
his appeal for a higher rating.

On mental status examination he was mildly disheveled but 
otherwise reasonably dressed.  He sat calmly throughout the 
interview with good eye contact, normal psychomotor activity, 
and normal impulse control.  His speech was normal, his mood 
was "not too good," and his affect was mildly dysphoric, 
irritable, and restricted.  His judgment and insight were 
fair, and his thoughts were logical, linear, and goal 
directed.  He expressed an increase in paranoid ideation but 
was not delusional.  He was fully alert and oriented 
throughout the interview.  

In accordance with the veteran's request, his psychiatrist 
provided a July 2004 report in which he described the PTSD as 
severe.  The psychiatrist stated that he had been treating 
the veteran since 1999, but according to the records that 
treatment consisted of medication and sporadic evaluations in 
September 1999, January 2000, April 2003, and July 2004; the 
veteran did not receive regular psychotherapy or evaluations.  
The psychiatrist found that the veteran experienced intrusive 
recollections, nightmares, daytime anxiety, irritability, low 
frustration tolerance, significant difficulties with 
concentration and short-term memory, and prominent 
disturbances of mood and motivation.  The psychiatrist 
provided the opinion that the difficulties with 
concentration, mood disturbance, and level of motivation 
would prevent the veteran from maintaining gainful 
employment.  

The description of his symptomatology and severity was, 
however, based on the veteran's reported symptomatology when 
he was seeking evidence in support of his appeal for a higher 
rating.  As previously found, the veteran's assertions 
regarding the severity of his symptoms are not credible.  The 
only symptoms observed by the psychiatrist consisted of a 
mood that was "not too good," and affect that was mildly 
dysphoric, irritable, and restricted.  The psychiatrist did 
not document any clinical findings of anxiety, irritability, 
low frustration tolerance, difficulties with concentration or 
memory, or lack of motivation.  Because the psychiatrist's 
assessment was based on the veteran's reported symptoms that 
the Board has found not credible, without clinical evidence 
of severity, the opinion is of low probative value in 
determining the rating to be assigned for PTSD.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a doctor's opinion that is based on the 
veteran's report and unsupported by clinical findings).

The veteran was not again seen by his psychiatrist until 
September 2005, when he again sought assistance in obtaining 
documentation to increase his disability rating.  He then 
stated that he used his prescribed medication only 
intermittently, although he was able to sleep when taking the 
medication.  He again complained of intrusive recollections, 
nightmares, significant dysphoria, and a persistently 
depressed mood.  He expressed the thought that he would be 
better off dead, but denied suicidal plan or intent.  He 
stated that his energy level and motivation were low.  He 
reported poor concentration and memory, irritability, 
anxiety, and suspiciousness.  He continued to live with his 
girlfriend, but reported feeling emotionally distant from 
her.

On mental status examination he appeared mildly disheveled, 
but sat calmly through the interview with good eye contact, 
normal psychomotor activity, and good impulse control.  His 
speech was within normal limits, but he characterized his 
mood as "not good."  His affect appeared dysphoric, with a 
restricted range.  His judgment and insight were fair.  His 
thoughts were logical, linear, and goal directed, without 
delusions.  He was fully awake, alert, and oriented.  The 
psychiatrist entered a diagnosis of PTSD, which he described 
as severe, and cluster B personality traits.  He also found a 
recurrence of major depression.  

As requested, the psychiatrist provided an additional report 
in September 2005 regarding the severity of the veteran's 
psychiatric symptoms.  That report is nearly identical to the 
report written in July 2004 and, for the same reasons, is of 
low probative value in determining the severity of the 
manifestations of PTSD.

The veteran underwent an additional VA psychiatric 
examination in September 2005 in order to obtain objective 
evidence of the severity of his service-connected psychiatric 
disorder.  That examination included a complete review of the 
evidence in his claims file and his VA medical records.  He 
then complained of a chronic back condition, chronic 
sinusitis, migraine and tension headaches, hypertension, 
hepatitis B, an aortic aneurysm, and a left hand condition.

The examiner noted that although the veteran had not served 
in combat, service connection had been previously established 
for PTSD.  In terms of his non-combat PTSD stressors, the 
veteran again described the two refueling incidents in early 
1974.  He continued to live with his girlfriend, but 
described their relationship as "very rocky."  He reported 
having experienced five nightmares a week, including 
nightmares of events he had not experienced.  He stated that 
he was unable to hold a job and could not get along with 
people, and that he felt paranoid and panicky.  He also 
reported having fits of rage and violence, that he did not 
trust people, and that he had a bad memory.

On mental status examination he was calm, well groomed, and 
made good eye contact.  His anxiety level was normal; he was 
able to communicate effectively with logical, linear, 
coherent thought processes; and there was no evidence of 
psychosis.  His affect showed a good range that was 
appropriate to his mood, which he described as "fair."  
There was no evidence of suicidality or homicidality, 
looseness of associations, or flight of ideas.  The examiner 
provided a GAF score of 60, which is on the cusp between 
moderate and mild symptoms.  DSM-IV, page 32.  Because that 
assessment was based on review of the evidence in the claims 
file and the VA treatment records, and is supported by 
clinical findings, it is highly probative.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (a medical opinion that is 
based on review of the entire record is more probative than 
an opinion that is based on the veteran's report).

In accordance with Diagnostic Code 9411, a 50 percent 
disability rating applies if the PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The credible and probative evidence since January 1997 does 
not show that the PTSD is manifested by abnormal speech, 
panic attacks, difficulty with comprehension, impaired 
judgment, or impaired abstract thinking.  Although the 
veteran sometimes demonstrated a restricted affect, he 
generally showed a full range of affect and was not shown to 
have a flat affect.  He reported having memory problems, but 
there is no objective evidence of such problems.  He also 
reported a disturbance of motivation and mood, but the 
criteria for a 30 percent rating includes a depressed mood.  
He has also demonstrated difficulty in establishing and 
maintaining relationships but that characteristic alone is 
not sufficient to show that the symptoms more nearly 
approximate the 50 percent rating.  See 38 C.F.R. § 4.7.  The 
Board finds, therefore, that the criteria for a higher rating 
have not been met since his claim for service connection was 
initiated.  Fenderson, 12 Vet. App. at 126-27.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's psychiatric 
disorder has resulted in frequent hospitalizations, in that 
he was hospitalized only once since he was released from 
prison in June 1998.  

In addition, the evidence does not show that the psychiatric 
disorder has caused marked interference with employment.  The 
veteran claims to be unemployable due to the manifestations 
of PTSD.  The contemporaneous records show that he stopped 
working in December 1998 due to a back injury, not his 
psychiatric disorder.  Although he now contends that those 
references are in error, the contemporaneous records are more 
probative than his current assertions that were made in the 
context of obtaining VA benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).

The veteran submitted a copy of his earnings record from the 
Social Security Administration as evidence of his inability 
to work.  The earnings record reflects low or no earnings 
since his separation from service.  During a major portion of 
that time, however, he was incarcerated for felony offenses 
and was suffering from chronic alcohol abuse, with no 
evidence of PTSD prior to 1987.  He also submitted copies of 
his tax returns for 2001 and 2002 showing that he incurred a 
business loss in those years.  Having had low or no earnings 
does not mean, however, that he is incapable of maintaining 
substantially gainful employment.

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than nonservice-
connected disabilities, that place this veteran in a 
different position from other veterans with a 30 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The 30 percent rating that has been assigned contemplates 
significant impairment of the veteran's earning capacity.  
The evidence does not show an exceptional or unusual 
disability picture to render the application of the regular 
schedular criteria impractical.  The Board finds, therefore, 
that remand of the case for referral to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).
Development of the Claim

In accordance with statute and regulation, VA has a duty to 
inform the veteran of the evidence needed to substantiate a 
claim for VA benefits prior to the adjudication of that 
claim.  VA also has a duty to inform him of which information 
and evidence that he is to provide, including any evidence in 
his possession, and which information and evidence VA will 
attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).  In a March 2006 notice VA 
informed the veteran of the general requirements for 
establishing entitlement to a higher rating, including the 
evidence that VA would consider in evaluating the severity of 
his disability.  VA also informed him of the evidence needed 
to establish an effective date for any increase in the 
assigned rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has not, however, informed him of the 
evidence he was responsible for submitting, or what evidence 
VA would obtain on his behalf.

The veteran's representative has asserted that the case needs 
to be again remanded in order to provide the veteran proper 
notice.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that a defect in the timing 
or content of a notice is not prejudicial if it does not 
affect the essential fairness of the adjudication.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Court has also 
held that prejudice will not be shown if the veteran has 
demonstrated his actual knowledge of the evidence needed to 
substantiate his claim.  Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005).  In this case the veteran has demonstrated 
in multiple pleadings that he is fully versed in the 
regulatory requirements for establishing entitlement to a 
higher rating, including a total rating based on 
unemployability.   He has cited to the regulations pertaining 
to the evaluation of disability, including a total rating 
based on unemployability; the specific criteria for higher 
ratings; and the DSM-IV.  He submitted a 33-page brief dated 
in April 2006 in which he referenced the relevant 
regulations, court decisions, and the evidence in the claims 
file that supports his contentions.  The Board finds, 
therefore, that any deficiency in the content or timing of 
the March 2006 notice is not prejudicial to him, and that he 
would not benefit by again remanding his appeal.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified and provided 
him psychiatric examinations in August 1999, May 2001, and 
September 2005.  The veteran has presented medical opinions 
and lay evidence in support of his contentions.  All 
development requested in the Board's prior remands has been 
completed.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).



(continued on next page)

ORDER

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for PTSD is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


